AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet I



                                         UNITED STATES DISTRICT COURT
                                                       Eastern District of Pennsylvania
                                                                          )
              UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                 v.
                         DAVID COPES
                                                    FILED                 )
                                                                          )
                                                                                    Case Number: DPAE2:18-CR-000319-001
                                                                          )
                                                   FEB. 2 7 2019          )         USM Number: 76730-066
                                                                          )
                                               KATE BARKMAN, Clerk )                 Maranna J. Meehan, Esquire
                                              By _ _ _ Dep. Clerk )                 Defendant's Attorney
THE DEFENDANT:
~ pleaded gwlty to count(s)           1 through 4 of an Indictment.

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found gwlty on count( s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




 18:1951(a)                       Robbery which interferes with interstate commerce                          6/10/2018                   2



       The defendant is sentenced as provided in pages 2 through                8          of thts judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not gwlty on count(s)
D Count(s)                                              0 is      D are dismissed on the motion of the Umted States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitutton,
the defeni:lant must notify the court and United States attorney ofmatenal changes m economic circumstances.




                                                                         Timothy J. Savage, United State~D~tric~udg~ _ _ _ __
                                                                         Name and Title of Judge


                                                                         2/27/2019
                                                                         Date
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet IA
                                                                      Judgment -Page _ _ 2_   _   of   8
DEFENDANT: DAVID COPES
CASE NUMBER: DPAE2:18-CR-000319-001

                                       ADDITIONAL COUNTS OF CONVICTION
Title & Section               Nature of Offense                   Offense Ended               Count
AO 245B (Rev 02/18) Judgment m Cnminal Case
                    Sheet 2 -- lmpnsonment

                                                                                                         Judgment - Page     3   of   8
DEFENDANT: DAVID COPES
CASE l\i'UMBER: DPAE2:18-CR-000319-001

                                                                L\IPRISONMENT

             The defendant is hereby comnutted to the custody of the Federal Bureau of Prisons to be impnsoned for a total
term of:
  sixty (60) months on Counts 1, 2, and 4, to run concurrently with each other, and eighty-four (84) months on Count 3, to run
  consecutively to the terms of imprisonment imposed on Counts 1, 2, and 4. Total term of imprisonment Is one hundred
  forty-four (144) months.


      li1    The court makes the following recommendations to the Bureau of Pnsons:

  1. The defendant be designated to a facility close to Philadelphia.
  2. The defendant be enrolled in a BOP program for evaluation and treatment of a drug abuse disorder.
  3. The defendant be included in a BOP program for vocational training.

      bll'   The defendant is remanded to the custody of the Gmted States Marshal.

      D      The defendant shall surrender to the Umted States Marshal for this district:

             D   at                                 D    a.m.     D    p.m.     on

             D   as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D as notified by the Gnited States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at                                                     , with a certified copy of this judgment.



                                                                                                       L'NITED STATES MARSHAL



                                                                              By
                                                                                                    DEPUTY L'NITED STATES MARSHAL
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3 Supervised Release
                                                                                                    Judgment -Page __ 4    of   _   _   8 _
DEFENDANT: DAVID COPES
CASE NL'MBER: DPAE2:18-CR-000319-001
                                                   SUPERVISED RELEASE
Upon release from imprisonment, you will be on superv1sed release for a term of.
 three (3) years on Counts 1, 2, and 4, and five (5) years on Count 3, all terms of supervised release to run concurrently.
 Total supervised release term is five (5) years.




                                                 MA...~ATORY CONDITIONS

1.   You must not commit another federal, state or local cnme.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two penodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if appbcab/eJ
4.    ~ You must make restitution in accordance with 18 U.S C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if appbcable)
5.    D You must cooperate m the collection of DNA as directed by the probation officer. (check if applzcable)
6.    D You must comply with the reqmrements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 l, et seq.) as
          directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency m the location where you
          reside, work, are a student, or were convicted of a qualifymg offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check tf applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev 02/18) Judgment in a Cnmmal Case
                     Sheet 3A    Supervised Relea,e

                                                                                               Judgment   Page _     5        of .       8
DEFENDANT: DAVID COPES
CASE NUMBER: DPAE2:18-CR-000319-001

                                      ST AND ARD CONDITIO~S OF St;PERVISION
As part of your supervised release, you must comply with the followmg standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and bnng about improvements in your conduct and condition.

1.    You must report to the probation office in the federal Judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial distnct where you are authorized to reside without first getting pennission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your livmg
      arrangements (such as the people you hve with), you must notify the probation officer at least 10 days before the change. If notifymg
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes m plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from domg so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72 hours of
      becommg aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged m criminal activity. If you know someone has been
      convicted of a felony, you must not knowmgly communicate or mteract with that person without first getting the pennission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer withm 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anythmg that was
      designed, or was modified for, the specific purpose of causmg bodily inJury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
      first getting the pennission of the court.
12.   If the probation officer detennines that you pose a nsk to another person (includmg an organization), the probation officer may
      require you to notify the person about the nsk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the nsk.
13.   You must follow the lllStructions of the probation officer related to the conditions of supervision.



U.S. Probation Office (;se Only
A C.S. probation officer has mstructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containmg these condit10ns. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3B - Supervised Release
                                                                                            Judgment-Page   _ Ji_   of      8 __
DEFENDANT: DAVID COPES
CASE NUMBER: DPAE2:18-CR-000319-001


                                   ADDITIONAL SUPERVISED RELEASE TERMS
 1. You shall pay to the United States a special assessment of $400.00, which shall be due immediately.

2. You shall pay restitution in the amount of $375.00, payable to BP Gas Station, and $309 85, payable to Rite Aid. Total
amount of restitution is $684.85.

3. You shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of testing to
ensure compliance. It is further ordered that you shall submit to drug treatment, on an outpatient or inpatient basis, as
directed by the U.S. Probation office. You shall abide by the rules of any program and shall remain in treatment until
satisfactorily discharged with the approval of the U S. Probation Office.

4. You shall participate in a program at the direction of the probation officer aimed at obtaining a GED, learning a vocation,
or improving the defendant's literacy, education level, or employment skills in order to develop or improve skills needed to
obtain and maintain gainful employment. You shall remain in any recommended program until completed or until such time
as you are released from attendance by the probation officer
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 Cnmmal Monetary Pena!tles
                                                                                                          Judgment - Page      _?___ of        8
DEFENDANT: DAVID COPES
CASE NllMBER: DPAE2:18-CR-000319-001
                                            CRIMINAL MONETARY PENALTIES
     The defendant must pay the total crinunal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                 JVT A Assessment*                                               Restitution
TOTALS            $ 400.00                   $                                      $                         $ 684.85



D    The detem11nat1on of restitution is deferred until                      • An Amended Judgment in a Criminal Case (AO 245CJ will be entered
     after such determmation.

 ~ The defendant must make restitution (includmg community restitution) to the followmg payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proporuoned pa~ent, unless specified otherwise m
     the pnority order or percentage payment column below. However, pursuant to 18 -C.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.




  2211 Stenton Ave.




  4616 N Broad St.




TOTALS                             s                        684.85              $                      684.85


 ~    Restitution amount ordered pursuant to plea agreement $                684.85

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid m full before the
      fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C § 3612(g).

 ~    The court determmed that the defendant does not have the ability to pay mterest and 111s ordered that:

      D    the mterest reqwrement is waived for the          D        fine   ~ restitution.

      D the interest requirement for the         D   fine        Cl     restitut10n 1s modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110,              l IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02/18) Judgment m a Cnmmal Case
                    Sheet 6 - Schedule of Payments

                                                                                                                 Judgment - - Page    8     of           8_ - - -
DEFENDA."'JT: DAVID COPES
CASE NUMBER: DPAE2:18-CR-000319-001

                                                            SCHEDGLE OF PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total cnmmal monetary penalties is due as follows:

A        ~       Lump sum payment of$ -400.00
                                        ----                        due immediately, balance due


                 •     not later than                                   , or
                 rll   m accordance with     e:i   C,
                                                        •    D,
                                                                   •     E, or     D F below; or

B        •       Payment to begin immediately (may be combined with              • c,       DD,or         D F below); or

C        l!'.l   Payment in equal   monthly __ (e.g. weekly. monthly. quarterly) mstallments of $                          over a period of
                       ____ (e.g. months or years), to commence  _30 days __ (e g. 30 or 60 days) after the date of this judgment; or

D        D       Payment in equal                        (e.g. weekly. monthly. quarterly) installments of $                        . over a period of
                  _ _ _ _ _ _ _ (e g. months or years), to commence                       (e.g. 30 or 60 days) after release from imprisonment to a
                 term of supervision; or

E        D       Payment dunng the term of supervised release will commence within            ___ (e g. 30 or 60 days) after release from
                 imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F        D       Special instruct10ns regardmg the payment of cnmmal monetary penalties:




Cnless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of crimmal monetary penalties is due dunng
the penod of impnsonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnmmal monetary penalties imposed.




D        Jomt and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and correspondmg payee, if appropriate.




D        The defendant shall pay the cost of prosecution.

D        The defendant shall pay the following court cost(s):

l!Z'.i   The defendant shall forfeit the defendant's interest m the following property to the United States:
          -One (1) Colt Model MK IV Series 80, .45 caliber semi-automatic pistol, serial number SS36231; and
          -Five (5) rounds of live .45 caliber ammunition

Payments shall be applied m the following order: ( 1) assessment, (2) restitution pnncipal, (3) restitut10n interest, (4) fme principal, (5) fme
mterest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
